Exhibit 10.1

 

FATE THERAPEUTICS, INC.
AMENDED AND RESTATED

SENIOR EXECUTIVE INCENTIVE BONUS PLAN

 

1.                                      Purpose

 

This Amended and Restated Senior Executive Incentive Bonus Plan (the “Incentive
Plan”) is intended to provide an incentive for superior work and to motivate
eligible executives of Fate Therapeutics, Inc. (the “Company”) and its
subsidiaries toward even higher achievement and business results, to tie their
goals and interests to those of the Company and its stockholders and to enable
the Company to attract and retain highly qualified executives.  The Incentive
Plan is for the benefit of Covered Executives (as defined below).  Payments made
under this Incentive Plan may be made in cash or in shares of the Company’s
common stock, $.001 par value (“Common Stock”), under any of the Company’s
equity incentive plans.

 

2.                                      Covered Executives

 

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder. 
Participation in this Plan does not change the “at will” nature of a Covered
Executive’s employment with the Company.

 

3.                                      Administration

 

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan.

 

4.                                      Bonus Determinations

 

(a)                                 Corporate Performance Goals.  A Covered
Executive may receive a bonus payment under the Incentive Plan based upon the
attainment of one or more performance objectives that are established by the
Compensation Committee and relate to financial and operational metrics with
respect to the Company or any of its subsidiaries (the “Corporate Performance
Goals”), including the following: revenue; expense levels; business development
and financing milestones; total shareholder return; earnings before interest,
taxes, depreciation and amortization; net income (loss) (either before or after
interest, taxes, depreciation and/or amortization); changes in the market price
of the Company’s common stock; economic value-added; sales or revenue,
developmental, clinical or regulatory milestones; acquisitions or strategic
transactions; operating income (loss); cash flow (including, but not limited to,
operating cash flow and free cash flow); return on capital, assets, equity, or
investment; stockholder returns; return on sales; gross or net profit levels;
productivity; expense efficiency; margins; operating efficiency; customer
satisfaction; clinical trial results; publications; reimbursement decisions;
working capital; earnings (loss) per share of the Company’s common stock; sales
or market shares; number of customers or units of products sold; and operating
income and/or net annual recurring revenue, any of which may be (i) measured in
absolute terms or compared to any incremental increase, (ii) measured in terms
of growth, (iii) compared to another company or

 

--------------------------------------------------------------------------------


 

companies or to results of a peer group, (iv) measured against the market as a
whole and/or as compared to applicable market indices and/or (v) measured on a
pre-tax or post-tax basis (if applicable).  Further, any Corporate Performance
Goals may be used to measure the performance of the Company as a whole or a
business unit or other segment of the Company, or one or more product lines or
specific markets.  The Corporate Performance Goals may differ from Covered
Executive to Covered Executive.

 

(b)                                 Calculation of Corporate Performance Goals. 
At the beginning of each applicable performance period, the Compensation
Committee will determine whether any significant element(s) will be included in
or excluded from the calculation of any Corporate Performance Goal with respect
to any Covered Executive.  In all other respects, Corporate Performance Goals
will be calculated in accordance with the Company’s financial statements,
generally accepted accounting principles, or under a methodology established by
the Compensation Committee at the beginning of the performance period and which
is consistently applied with respect to a Corporate Performance Goal in the
relevant performance period.

 

(c)                                  Target; Minimum; Maximum.  Each Corporate
Performance Goal shall have a “target” (at least 100 percent attainment of the
Corporate Performance Goal) and may also have a “minimum” hurdle and/or a
“maximum” amount.

 

(d)                                 Bonus Requirements; Individual Goals. 
Except as otherwise set forth in this Section 4(d):  (i) any bonuses paid to
Covered Executives under the Incentive Plan shall be based upon objectively
determinable bonus formulas that tie such bonuses to one or more performance
targets relating to the Corporate Performance Goals, (ii) bonus formulas for
Covered Executives shall be adopted in each performance period by the
Compensation Committee and communicated to each Covered Executive at the
beginning of each performance period and (iii) no bonuses shall be paid to
Covered Executives unless and until the Compensation Committee makes a
determination with respect to the attainment of the performance targets relating
to the Corporate Performance Goals.  Notwithstanding the foregoing, the
Compensation Committee may adjust bonuses payable under the Incentive Plan based
on achievement of one or more individual performance objectives or pay bonuses
(including, without limitation, discretionary bonuses) to Covered Executives
under the Incentive Plan based on individual performance goals and/or upon such
other terms and conditions as the Compensation Committee may in its discretion
determine.

 

(e)                                  Individual Target Bonuses.  The
Compensation Committee shall establish a target bonus opportunity for each
Covered Executive for each performance period.  For each Covered Executive, the
Compensation Committee shall have the authority to apportion the target award so
that a portion of the target award shall be tied to attainment of Corporate
Performance Goals and a portion of the target award shall be tied to attainment
of individual performance objectives.

 

(f)                                   Employment Requirement.  Subject to any
additional terms contained in a written agreement between the Covered Executive
and the Company, the payment of a bonus to a Covered Executive with respect to a
performance period shall be conditioned upon the Covered Executive’s employment
by the Company on the bonus payment date.  If a Covered Executive was not
employed for an entire performance period, the Compensation Committee may pro
rate the bonus based on the number of days employed during such period.

 

2

--------------------------------------------------------------------------------


 

5.                                      Timing and Manner of Payment

 

(a)                                 With respect to Corporate Performance Goals
established and measured on a basis more frequently than annually (e.g.,
quarterly or semi-annually), the Corporate Performance Goals will be measured as
of the end of each performance period and after such period has ended; provided,
that with respect to any Corporate Performance Goals that are dependent on
financial metrics as reported in the Company’s financial reports for any
particular period, such Corporate Performance Goals shall be measured after the
applicable financial reports have been published.  If the Corporate Performance
Goals and/or individual goals for such period are met, payments will be made as
soon as practicable following the end of such period, but not later than 74 days
after the end of the fiscal year in which such performance period ends.

 

(b)                                 With respect to Corporate Performance Goals
established and measured on an annual or multi-year basis, Corporate Performance
Goals will be measured as of the end of each such performance period (e.g., the
end of each fiscal year) and after such period has ended; provided, that with
respect to any Corporate Performance Goals that are dependent on financial
metrics as reported in the Company’s financial reports for any particular
period, such Corporate Performance Goals shall be measured after the applicable
financial reports have been published.  If the Corporate Performance Goals and/
or individual goals for any such period are met, bonus payments will be made as
soon as practicable, but not later than 74 days after the end of the relevant
fiscal year.

 

(c)                                  The Compensation Committee shall have the
authority to determine whether any bonus award or portion thereof under this
Incentive Plan shall be payable in cash or shares of Common Stock.

 

(d)                                 For the avoidance of doubt, any bonuses
earned at any time in a fiscal year must be paid no later than 74 days after the
last day of such fiscal year.  Additionally, if the Compensation Committee
elects to pay any bonus award or portion thereof in the form of Common Stock,
the number of shares of Common Stock to be paid to such Covered Executive shall
be equal to the amount of the bonus award (or portion thereof) to which such
Covered Executive is entitled under the Incentive Plan divided by the reported
closing price of the Common Stock on the Nasdaq Global Market (or the public
market on which the Common Stock then trades) on the date such bonus award is
determined, or the preceding trading date if there are no market quotations on
such date.

 

6.                                      Amendment and Termination

 

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.

 

3

--------------------------------------------------------------------------------